Citation Nr: 0117208	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected sinusitis with allergic rhinitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease, right foot, 
status post fracture, second metatarsal, with plantar 
fasciitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Army from 
June 1966 to July 1970, and from February 1986 to August 
1997.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which granted the veteran's claim of entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  In the March 2000 rating 
decision, the RO also denied service connection for tinnitus; 
granted service connection for sinusitis, evaluated as 10 
percent disabling; and granted service connection for 
degenerative joint disease, fracture repair, second 
metatarsal, with plantar fasciitis, right foot, which was 
also evaluated as 10 percent disabling.  

The Board notes that, in a subsequent rating decision, dated 
in December 2000, the RO granted service connection for 
tinnitus, assigning the maximum rating of 10 percent for that 
disorder.  The veteran has since not alleged entitlement to 
any further benefit relating to tinnitus.  Therefore, the 
Board finds that the RO's December 2000 decision represented 
a full grant of the benefit sought on appeal and that this 
matter is no longer before the Board.

The Board further notes that the December 2000 RO rating 
decision increased the rating for the veteran's service-
connected sinusitis with allergic rhinitis from 10 percent to 
30 percent disabling.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  In this case, 
the veteran has continued to express disagreement with the 
assigned disability rating.

On the other hand, as will be discussed below, the veteran 
has expressly withdrawn his appeal as to his hearing loss.


FINDINGS OF FACT

1.  In a statement received by the Board on May 17, 2001, the 
veteran indicated that he wished to withdraw his appeal for 
entitlement to a compensable evaluation for his service-
connected bilateral hearing loss.  

2.  The veteran's service-connected sinusitis with allergic 
rhinitis is manifested by two to three episodes per year, 
which require antibiotic treatment.  

3.  The veteran's service-connected degenerative joint 
disease of the right foot is manifested by moderate symptoms, 
such as pain with associated swelling and tenderness to 
palpation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
a compensable evaluation for service-connected bilateral 
hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).  

2.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected sinusitis with allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2000).  

3.  The schedular criteria for a disability rating in excess 
of 10 percent for degenerative joint disease, fracture 
repair, second metatarsal, with plantar fasciitis, right foot 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran brought this appeal claiming 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss, as well as entitlement to evaluations 
in excess of 30 percent and 10 percent for service-connected 
sinusitis and degenerative joint disease of the right foot, 
respectively.  

In the interest of clarity, the Board will initially review 
the statutes, regulations, and court decisions that are 
pertinent to these claims.  The factual background of these 
issues will be briefly described.  Finally, the Board will 
analyze the appellant's claims and render a decision.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

The Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  




VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.



Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC and SSOC 
provided by the RO in April and December of 2000, the veteran 
and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); VCAA 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service-connected hearing loss

Factual Background

A March 2000 rating decision granted a noncompensable rating 
for bilateral hearing loss.  The veteran was notified of the 
RO's decision and, later that month, filed a notice of 
disagreement.  The RO subsequently provided the veteran a 
statement of the case in which it continued the 
noncompensable evaluation.  

The veteran filed a substantive appeal in June 2000.  In a 
report of contact dated January 29, 2001, the RO noted the 
veteran's request for a videoconference hearing from the RO 
in San Antonio, Texas.  The appeal was certified to the Board 
on February 20, 2001.  

In a written statement received at the RO on May 14, 2001, 
the veteran stated, "Please cancel my scheduled hearing and 
pending appeal regarding the rating for my hearing loss."  
This statement was forwarded to the Board by the RO, and was 
received at the Board on May 17, 2001. 

Discussion

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The RO certified the issue of entitlement to a compensable 
evaluation for service-connected bilateral hearing loss to 
the Board in February 2001.  In a statement from the veteran, 
received at the Board in May 2001, he indicated he wished to 
withdraw his appeal for entitlement to a compensable 
evaluation for service-connected bilateral hearing loss.  

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement to 
a compensable evaluation for service-connected bilateral 
hearing loss.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review an appeal of 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss and it is dismissed without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).  

Service-connected sinusitis

Factual Background

Service medical records indicate the veteran was repeatedly 
treated for sinusitis and upper respiratory infections.  

Dr. DF treated the veteran for sinusitis and rhinitis from 
December 1997 to August 1999.  At that time the veteran 
complained of postnasal drip and frequent nasal congestion.  
He specifically denied any significant sneezing, nasal 
itching, watering, or itching eyes.  The veteran also denied 
problems associated with exposure to fresh cut grass, dust 
mites, animal dander, or smoke.  He reported that his 
symptoms were precipitated by changes in the weather, and by 
damp weather.  

Dr. DF noted that tests conducted at Walter Reed Army Medical 
Center the prior year had indicated reactions to ragweed, cat 
dander, and dust mites.  Physical examination in December 
1997 revealed a slightly inflamed nasal mucosa with a mild 
amount of mucosal edema.  There was a scant amount of clear 
nasal discharge, no polyps, and a straight septum.  Dr. DF 
diagnosed the veteran with mixed perennial rhinitis.  

In August 1999 the veteran presented with complaints of 
tiredness, headaches, and congestion.  He was diagnosed with 
acute sinusitis.  

The veteran was afforded a VA examination in February 2000, 
to which he presented with complaints of recurrent sinusitis 
episodes, which required treatment with antihistamines, 
decongestants, and antibiotics two to three times per year.  
According to the veteran, in addition to sinusitis he 
suffered from nasal congestion, obstruction, and watery nasal 
discharge.  

Physical examination revealed a straight septum with adequate 
airways.  His mucosa and turbinate were noted as swollen and 
pale with somewhat granular mucosa.  Left overlapping lower 
maxillary sinuses were noted.  The veteran was diagnosed with 
allergic rhinitis and recurrent sinusitis.  

In a rating decision dated in March 2000 the RO granted the 
veteran's claim of entitlement to service connection for 
sinusitis with allergic rhinitis, and assigned a 10 percent 
evaluation.  A subsequent RO rating decision was issued in 
December 2000, in which the veteran's service-connected 
disability rating for sinusitis was increased to 30 percent.  

Discussion

As noted above, the veteran's service-connected sinusitis is 
currently evaluated as 30 percent disabling, under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6513.  

An evaluation of 50 percent is only assigned "following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries."  See DC 6513.  

In the present case, there is no evidence that the veteran 
has undergone radical or repeated surgeries.  While he has 
complained of, and been diagnosed with, recurrent sinusitis 
and occasional headaches, the competent evidence of record 
does not indicate that his sinusitis is constant, or that he 
has associated pain and purulent discharge.  Additionally, 
the veteran does not appear to contend, and the Board does 
not find, that he suffers from crusting.  

Therefore, the Board finds that the veteran's service-
connected sinusitis is most adequately evaluated as 30 
percent disabling pursuant to Diagnostic Code 6513, which 
contemplates three or more episodes per year of sinusitis 
requiring antibiotic treatment.  38 C.F.R. § 4.97, DC 6513.  

Service-connected degenerative joint disease

Factual Background

Service medical records indicate that, in June 1967, the 
veteran complained of and was treated for persistent pain in 
his right foot.  X-rays revealed healed fractures of the 
second and fifth metatarsals.  The veteran periodically 
complained of pain in his right foot from 1967 to 1996.  

The veteran presented for a VA examination in February 2000, 
at which time he complained of chronic pain associated with 
chronic swelling and tenderness.  According to the veteran, 
his right foot disorder was aggravated by ambulatory 
activities and the pain was exacerbated by weather changes.  

Physical examination revealed normal longitudinal arch 
architecture, bilaterally and symmetrically.  The veteran was 
noted as having moderate swelling of the right foot with 
point tenderness to palpation.  The examiner noted subtle 
bony prominence about the tarsometatarsal articulation along 
the medial aspect, including the first and second metatarsal 
cuneiform joint.  The veteran was diagnosed with moderate 
tarsometatarsal/Lisfranc degenerative joint disease of the 
right foot characterized by notable swelling, chronic pain, 
and weather mediated symptoms.  He was also diagnosed with 
persistent stress reaction or a fracture reparative process 
involving the second metatarsal of the right foot, and 
quiescent plantar fasciitis.  

In a decision dated March 2000, the RO granted the veteran 
service connection for degenerative joint disease, fracture 
repair, second metatarsal, with plantar fasciitis of the 
right foot.  The veteran was assigned a 10 percent disability 
evaluation.  

Discussion

The veteran's service-connected right foot disorder is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5284.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000), severe 
foot injuries are assigned a 30 percent disabling rating, 
moderately severe injuries are assigned 20 percent, and 
moderate injuries are assigned 10 percent.  Actual loss of 
the foot is to be evaluated as 40 percent disabling.  

In the present case, the veteran complains of chronic pain 
and swelling.  Physical examination revealed moderate 
swelling and subtle bony prominence about the tarsometatarsal 
articulation.  The examiner diagnosed the veteran with 
moderate tarsometatarsal/Lisfranc degenerative joint disease 
of the right foot.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2000).  

The veteran complains of chronic swelling and pain, which he 
has indicated is associated with activities such as running.  
According to the veteran, his right foot disorder has not 
required any biomechanical treatment.  In fact, there is no 
evidence of medical treatment for the veteran's service-
connected right foot disorder since 1996.  By the veteran's 
own account, he has been able to alleviate his symptoms with 
over-the-counter ibuprofen.  Therefore, and for the reasons 
discussed above, the Board finds that the veteran's service-
connected degenerative joint disease, fracture repair, second 
metatarsal, with plantar fasciitis of the right foot is 
manifested by only moderate symptoms and, accordingly, no 
higher than a 10 percent disability rating is warranted.  
38 C.F.R. § 4.71a, DC 5284.  

The Board has considered whether evaluation under a different 
Diagnostic Code would warrant a higher disability rating.  In 
particular, the Board considered the possible application of 
38 C.F.R. § 4.71, DC 5003 (2000).  

Arthritis is evaluated under DC 5003.  Pursuant to that code, 
arthritis, when established by X-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  As 
discussed above, the veteran warrants a 10 percent evaluation 
under DC 5284.  Therefore, the Board finds that evaluation 
under Diagnostic Code 5003 would not yield a higher 
disability rating for the veteran.  

Conclusion

For the reasons discussed above, the Board holds that the 
appeal is dismissed as to bilateral hearing loss, due to the 
veteran's withdrawal of his appeal.  In addition, increased 
ratings are not warranted for sinusitis/rhinitis or the right 
foot disorder, on the basis that a preponderance of the 
evidence is against entitlement to higher ratings under the 
applicable law.  We have considered application of the 
benefit-of-the-doubt doctrine with respect to this matter, 
but the Board finds that there is no approximate balance of 
positive and negative evidence such as to warrant its 
application.

Moreover, consideration has also been given to assigning 
staged ratings; however, at no time during the periods in 
question has the veteran shown disablement equivalent to that 
greater than the assigned ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Finally, the Board has considered the 
assignment of higher evaluations in this case on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  A basis for 
an extra-schedular rating is not shown, however, as it has 
been neither contended nor evidenced by the record that any 
of the service-connected disabilities have resulted in marked 
interference with employment or frequent periods of 
hospitalization, or to otherwise present an exceptional or 
unusual disability picture.


ORDER

The appeal for entitlement to a compensable evaluation for 
service-connected bilateral hearing loss is dismissed.  

An evaluation in excess of 30 percent for service-connected 
sinusitis with allergic rhinitis is denied.  

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease, fracture repair, second 
metatarsal, with plantar fasciitis of the right foot is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



